Hon. Hoher Qarrlson, Jr., Dlrqcfor
Texas Bepartmeut of Public Safety
Austin; Texall
            ,.’
                        o~plniop no. v-1449
                           Re:    Several questions     relating
                                  t6 &iii T&x&tiMotor’Vehlcle
Dear CpOl. Qa*lsbp   :            Safety-~espptllslbi~Lty    ‘AM’.
           Your req~es$
                  .        ior   an cpiipn    of thl$   office
states:




            “Ai%lele Izz; Sectlpn 4, ai the, &it&l
      A& reijuuirelr a reprt  to’ by lnade .by 1the _
      op6r&t6@ of eyery pbtor y&iole,’ which +Ie’~ln
      say mapner lp’vqli-ed In a\i aci$detit althln
      thie’ State $i~ ehlch any pereoti Is killid    br”-~*
      lnjuy6dd’ or lti which certald bp’eclfled property
       damage Pc%urs.
            ?The term ‘accident’    la n?t defined in
       the Act.   What do&i               atl used in the
      .Act mean? ‘Wit     an                under the Aot,
       when a vehicle on privatgly’owned      property;
       and not on i ‘highway,’ +B lneo$ved la an act
       &e w@ia,& death cir’bodily, Injury Ia stif@i?e~
       by &o&e,peM6h; 6~ ‘frhb& ;,#tif’$c+ljt   @o&%rtg
       d.ahgC result@?
             “Doe8 an ~accld~nt~ $@e .place’ wh@ti come
      pastie’tiger ,,.of~.:a,vehicle @uddetil$ f&lle ylth re-
      bultant’~lajrirlee       *hea th#* le’ no collielon’~
      with auathe’ti ~vehlole, br with ‘a edebtrlah,
      or wi$h ec@e fixed eb jeq$?’ ‘*oU Ed an &c&ldeut
      report be 5eq ‘lred o$ th@,~qperator of a bp@
      operated unde8’d city ir)@#hlee          wheb a person
      falls   from thQ bus as lt’@lo~ds         pa?eeqgetia?
                                                                            .. . .



Eon.   Homer     Qarrlaon,     Jr.,      pa& 2    (V-1440)

                                      "II.
                "Art.   III;   Sectlop       11, of the cited   Aq.t pro-
       vide8:
    .       .
.       .



                3ion. Homr Oarrifion,      Jr.,   page 3   (.'q7$+40)~




                     drliars’ who ‘an
                     alW p*opei*y aid
                     ths dahages thus caumd,          . ? .~
                             I? ,a motor ‘vehicle 1s lsvblv~d~ da an aeeldent In
                which ‘imy p&son is kill&d br, inred          e*.,wMjih resul$s la
                dsmage’to pra&q         over a cbrtala       ~lfled amount; the’
                operator ie required to make,a wi;itT’en’rdptirt td the De-
                part,#Witof Public Sa?ety.        Upon fall-      to abet:certain
                dtqtilrempnts’;   the pliivlle8.e 4?; @d*&*Qg Or regUterlng
                motor iehloles~wil~      ‘bd su@eh&d’~ jm$d&,,iiUd ,+xi~)$l &ei
                cpib*a$er or kiner Of tp        mo*b* T+$ia+b ft$Slp+~~~ p??? Of
                ?iqano*al    y8ponsl~ilitJ.
                           It   ir   not
Hon. ?omer Garrison,        Jr.,   page 4     (V-1440)      -., :


thlm State.      Llkqw$sei Actlcle    66&?1, v&.9.,    requires a
llcehlli as anYoperator,      a oa~rcl+l    operatoF,,or    a
chau??eti   on&y   for, operation of a motor vehicle upon a
hlghway In this State.
             The term "highway"        .ls defined     In Seetlon     1 of
Artlole    6701h as ,?ol+w?:
             "'Highway' means the entire width bktweea
      proprey     llae8 OS any roaf$, street,,why,
      thorough?a,re, or bridge ltr the State of Texas
      not privately     owned or coatroll@,    when any-
      par? thereof 18 open to the public for vehlc-
      ular tra??lc atid ov& whltih the State h&s
      l~glslal$ve     jurlsdlat~~o under lts'polltie
      *ow+."       I
              Article     67Olh does not ~pecl?,lc~lly          llk.t,"aecl-
dents" to th&e ooour*ing oi hlghwayb btik; In iiieti Q? $he
.geneal purpose and uehem o? the acti, It ls.ye+i#onable--
 to asiume that the Leglrl@turb           Intended to require a re-
potit and to make appllaable          the r+ultant      quapension o?-
 the e$ollege$        only.l?   @? re,cl@q~t.?eou@ed          .on' a "hlghi
way"'a#~a$         torti ls:de?$ned    @er+in."To       r$quir+‘an
 oti&+tdk of's m~t~r'vehl~le          Involved In an +ocldebt which
 oca~s:dn     ppbperty $hp,t ib privstely        own@     of'i@titrolled~     --
 to cOmplg‘fr$tW t@d tiot wquld ve iacoasQ&sht'w+th                    th&.&en-'
 er8l'P~brrs,'b?',the'ICexar       Ilotbi V&hlcl& Sa@tg-Re@$~U&lty
Act BIlnd$cated           ln~the'$&~tibi    Bbd-~ePa-';en~~--~lause
                                                      Te ;...i     . -._.-L
 irt&   Ljitiifid th6'Sfdf#1mL@66iP6        91th iiiohof.
                                                        r vehicle op%k-
 Mona $b+nd        ~ti&$illlng c~ncep$s of the public interest.
            ~We'are gAvlMd @at the Dqparte'nt o? Public
Sa?e$y has hot iwquli&        the aoeldeii$ repokts x+ovlded~?or~
by..@tlbles    6687b and 67016, V.C.S.;     unles'p the~accident
ocdun on a highway.        The wording .la those. statute8 which
reQuir&r the illing     of a,report    l?'a vehicle Is Involved
la am accldent~lr     similar to that In the Texas Wtor.Vehlcle
Shaft-~e~p~~~lblllty'Aot.        We *a of the oplhlo4 that .the
sad~eollatrt&ion      should'be made as to the lat+        act.
                                                                  "_.
             You,&e achordlBgly a&Is&d tha$ itml&:o.uk ?pln-
Ion $ha$ in a&Id&         tip&& %s;,no$ $eqklr+d ~igdrder  ~tlele
67OJh;,VT&S., unless the acoldest bcaurs tin a~:hislptlay,
as mt.t@zm      Is defined l?y thk act.
         IO $0~ request you set out several examples of
sltuatloas In tihioh a ph~aon rece$v@s Injuries  and you
ark whether they @re nac~ldents"  within the.meaning of the
.       .
    _




            Hon. Homer QarMson,      Jr.;   page.5    (V-1440)     ~"        "


            act.    The act does not reqolxy ‘a colllslon     with anb$her
            vehicle,    a pede&rlan,  or soms,?ized objebt ia horder
            for It to began "accident."     ‘It~:would ‘de ~lmpo’dllble to
            cover every situation    that would be an “acc$d&nt,” but
            generally    speaking we word “accident?     Is a’general   tern
            descriptive    of an unusual, extraordinary;     or unexpected
            event.    gee Barroa v. Texas Employers’Ins.      Aea!n, 36
            S.W.26 464 ('Pex:Comm. App; 1931)~               dl   dr
            6701h, It means every such event ;hi% %i$              $mtsE
            so081 Injury, death, or property dam&e of,tM          preecrlbed
            amount, when a motor vehicle 1s’“ln       any manWr involved.*
            See Sec. 4; Art. 6701h, V.C.S.’
                         Your second question eoncerns~the typ6 of ln-
            formation to be furnished by the Departmentof       Public
            Metp.upop      requeljt and wheth~~'the$e'le'a C,sn?llct In
            th;sa:;gar$l   p&teen Section ll,,fnd Secttons 3~9d 36 of
                      .
                       Artlele    6701h, Section     11; V.C.S;,        &ovldes:
                        ,"Helther the repor% nqulred       by Section
                 4, the’actlon    taken by We Department @Muant
                 to this Article,      the findings,   l.? any, Of’@e
                 Department upon which such action Is based,               --
                 nor the security ill&d a&provided          ln~@ilB,@-
                 title    &all b&- referred to”’I%“airjr biiij+,“,tii~
                                                             ._ -__. _.-be,
                 aiQ eirldi%iitie~o?'th& n&,gllgeiG2e~ijr due csre,o?
                 either    party, at the trial     of any action at
                 law to ncover      damages.”
                       Section    3 of that article      reads:
                        "The Department shall, upon %equedt apd
                 receipt of proper fees, furnish auf person a
                 certl?led'abstract    o?.the operating record of
                 any pereoo subject to the provlalons~ or this          ~,
                 Act; which abstract    shall also fully desigti8+2
                 the mote vehicles,     I? any,' registered  ,ITI the
                 name of such person, and, I? there shall’&         ~%o
                 record of any cqnvlctlon     o? such person o?.vlo-
                 latlag any l&w relating     to the operation o? a
                 motor vehicle or of any injury or damsge cauqd
                 by euch pyon,      the Department shall; !o certl??‘.”
                       Sebtlon    36 provldCs    a8 ?ollows:        .,.
,   .



                                                                                 “..   -




        Hon. Homer GazMso)o11,Jr.,       page, 6    (V-14@)               .’


                    “All fees and &&-gee required by this
             Act’shall     be remitted without deduction to
             the Department at Austin, ‘Texas, gnd all such
             ?&es so colle,cted      shall be deposited In the
             Ti%?aeury of the State of Texas to the credit
             o? ,the Operator! s and Chauffeur’ 8 License Fund
             established     under Artlala 6687a, Texas Revised
             Civil Statutes.       In addition to statutory re:.,,.
             cord1      fees of county clerks required In Sec-
             tion “ 2& , any flllug    with, certification       or
             notlce to.the Department In compllance’wlth
             any of .+he provisions       of this Act, or request.
             ?or~~certl?led     abstract of operating record re-
             quired In Sect,lo~n 3, except report of accident
             required In Section 4, shall be accompanied by
             a ?ee o? Five Dollars ($5) for each tranaac-’
             tion.     Statutory fees req,uired by the State
             Highway Department In furlllshlag         certl?l$d    . . : “.
             abetracts     or In Mmnectlon with euspemlon
             of regletratlons,       or such statutory ieea whfch
             shall become due the State Treasurer for I&
             nuance of certl? lcates of ..d?posits required
             ~ln SCctioa 25; shall ‘be Fe+tted         irom such
             Fund.”           ‘_                                        ;:i~‘~

                    We are of the opinion that there Is’ DO conflict
        between the above-quoted provls$oizs.       ~fhiiLe$ilature    ob-
        viously Intended that the Department fumlsh the lniorm-
        tlon provided for In Section 3 upon request and. receipt
        of proper ~fees.    Ev1r1 though the ln?omtlon       may not be
        used In the trial of an action to recover damages, the mat-
        ters referred   to. are not con?ldentlal.      The provisions   of
        Sectlons 39 and 42 o?~Artlcle     6687b, V.C.S.,     and of Sec-
        tions 44 through 49 of Article     670ld, V.C.S.,      rePerred to
        In your letter,    provide that acaldent reports made In com-
        pliance therewith are confidential       except for certain
        apeCl?lgd ~lniormatlon.     The Texas Motor Vehicle Safety-        ,:,
        Responsibility    Act creates an exception to the ~above stat-
        utes as to “operat lng records” and makes It the duty of
        the Department to ~furnlsh the ln?ormatlon upon,.‘proper re-
        quest and payment of fees.
                   you dare therefore   advised. that, upon request and
        receipt of proper fees, you should f~wnlsh any person a
        certified   abstract o? the operating record of any person
        subject to the provlslons     of the act.   This abstract   should
        designate the inotor vehlales,    I? any, registered   in the
        nams of the person and also should contain the record of
        any conviction    o? such person of violating    any law relat-
        ing to the operation of a motor vehicle or o? any Injury                           \
     .       .
,.       -




                 or damage caused by auah p*abn.    Wo are unable t0’rgad
                 anythbiu in thlcl aot which would alitbotilse th@ De&t-




                 action taken by the Depertmat,, f&e t$pb,&ad '$aouat Of
                 aysu-it7 .iiled,    and my othm hatter In, .lta @&#eaaion
                 by reaaon of a peraon’a      complignei~tlth    thW@Wv%Llabna
                 of thia.aot..                                       , .."
                               hi YOUR-third quertiorr;'.you   r&rt'ioroM
                 tion r&rdlng      'the dlap?#itlon   oi ieer r'equlred '%y -the
                 act aad the armo+it to M,rbPltm           to ~tWdqapt+nta
                 aamd in Se,c~loa 36 of Artlole ‘$Wlli, ‘V.t++ t’.‘.:
                             10 anbwer ~to your 8peolfiC    ~queatiO~*, you are
                 aflvi88d that the Legialature'friled'td'aet       the.:amount-~,
                  of the fee-to ~b8 'r&n%tted to the State Hlghwiy Depart- .-
                  mant'?or~th# work done by that Depart&W when ~eglatr&-
                  tloti@ ari: auapended and to thp State?E~@rurqr.?or        Iti+
                  aulng a certlf$cate    oPdepo#it  a8 reqqlred tn&ction
                  e'q?   the act. 'In the abaepod~~oi. thle "atetcitozlp fee,"
                  the State Highway ~Departmeot and the:State'I$eqzer           are
                  not entitled   to *chive   any ~?~t'?~om.:th~,    @q.rstor's
                 iand Chauf?eurva Ligenae FWd.                       ,.             -,.
                              The Leglalat~e        aleo failed    to proflda"a   "&at-
                 'IWry fee" ~t.0 be’ Paid the Stat8 Hlghliay DOpll?tybt for,
                  furnlahlng    oertlfled     +batracte dealgnatlng      th&mQtoF
                  vehlolea reglatbed        'In the nama of. tiny perron. aub.ject
                  to the pro+i~lona of the aat, a@ such De&t&t                   Se    :
                  thqefore     not authorlmd       to receives   ng ?ee~‘?br Turdlah-
                  ing th%a material to the Department &f Publia Saietg.--
                 The8e.;abatracta      should contain a summary W'a~@n&lla-
                  t%on of the eaaeutial        aaterlal   contained in I230 State
                 ,Hl&way Departmnt'a          rebbord, and lt Ii not aioeammy
                  to fqrni8h photostatlo        copier.    I? an lodl~ldudl     dgairea
                  photoetata ?or'hla.'prlv~te        aae, he can~requetit th8 De-
                  par+eat    to ?urnlah,them and pay the regular feeti that
                  the'Department      la atithorlced $0 charge.        H.B. 426,dot8
                  52p&:Leg.,.l951,       dh. 499, Q. 1228, at p. .1433..Seatlon
                  2 .(a) of Article     6701h, V.C.S.,!authorlrea        the Department
                  of Ptibllo~&fety      $0 mke ruler and regulation8          neoeaaary '.
                  for'the~a&l~Wratlon           of the act.     Zbe Departmnt,      ,%&ore-
                  ?ore,‘&n   it8 dlrcretton,       may d6mm~ne       the mqbt'eooqomioal
                  manner of greparlng the auterlal           to be furnirdrsd'aswell
                  a8 the information       to be oontaford     therein   80 long aritr
                  rulog,do   not'oonfllot      01th th8 prorialona      of w    8t@tUt8.
                                                                                  I
.   .                                                                               ,.




        Hon. liomr      Oarri~Qa, Jr.,, page 8      (v-1440)       ~:,‘ii.
                                                                       >I ,;: .I;




                        An accldmt    report ‘ia hot rep&&d by         ,.~
                  the p~otridioias of the llotdr Vehicle Sa?etg.:.
                  Leap~na~ibilltf   Aot (Atit. 67?1h~~,V.C.SI.~ ‘&a- ,’
                  learn the acizl(lent oc~urb on a..high*ay    ?apt
                 ‘that term la derlned Uy the act.       A’repoctLc,
                  I* WquQwd o?,etiery uuuatil, extraor+ary,
                  or, unexpected ‘event ;ocaurr,ing on a highway.:,
                  vhere an injury or deaths ie sustained by a: ::
                  pa%aon~br property La damaged in thb amouh
                  designated wdea a motor vehicle la In iiny
                  manner fk~volved .
                           The Department of Public Safety la,~n&
                   auiho2Ued to furnlah recpeatltig partleci eq::,                             :..
                   m      ‘lnfollaatlon from the acoident report
                   than it la authcNaed to reveal from the re-
                   port8 rqqulred I$ AHlblea 66&Q and 6701d.,
                ‘. y1c.s.
                        Th? Legialaturai railed to, provide a “etnt-
                 ~stolrg ‘fee’! to be zwnltted by the Dejwrtmen$.~or ’
                 Public Safety to the State ElghwaJiDepartmnt-
                 ?& rwilahing       bertiiied    abatr~cta af motor
                 vehiole regiatratioa       recorda, .oc to’the Stata
                'Treasurer for the iaatin.ee or ~ertiricat.*s~ of
                zdepoalt.


                                                               ;
        led WcDaniel                              pRTCE@IVIE&’
        States- Affair8       Division.         Attodey Oetieral.             “.
        E. Jacobson
        Bevlew$g Aaala~ant
        Charlea’,D.     Hathiwa
        Firat     AUeiBtant

                                          .
        WSLtjr0 .'$                                                                      .
                                                                                             ..’
                                                                                               ~



                                                                                               :..
                                ,